Citation Nr: 1431419	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to a compensable rating for malaria.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO granted service connection for tinnitus and bilateral hearing loss, and assigned, respectively, 10 percent and zero percent (noncompensable) evaluations, effective from April 17, 2009.  The decision also continued a previously assigned noncompensable rating for malaria.

The Veteran provided testimony at a hearing in July 2012, which was conducted by a Decision Review Officer.  A transcript of this hearing has been associated with the claims file.  

In adjudicating this claim, the Board has reviewed all electronic and paper records associated with this file.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from April 17, 2009, the 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

2.  The Veteran does not have any residuals of malaria.


CONCLUSIONS OF LAW

1.  The claim for an increased initial rating in excess of 10 percent for tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2013).

2.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

This appeal of the rating for tinnitus arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required.  Further assistance is not required because the resolution of that claim is based only on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Appropriate notice regarding the malaria claim was provided in May 2009.  The duty to assist the Veteran has also been satisfied in this case.  Service treatment records as well as all identified and available VA medical records pertinent to the years after service have been obtained.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claims, and VA is not on notice of any evidence needed to decide the claims which has not been obtained.  The Veteran has also been afforded VA examinations which are adequate for rating purposes because they provided the necessary clinical findings to evaluate the pertinent disabilities under the rating criteria.  Accordingly, the duty to assist with regard to the claim for a compensable rating for his malaria has been satisfied.

Factual Background/Laws and Regulations/Analysis

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus

In the rating action on appeal, the RO granted service connection and assigned an initial 10 percent rating for tinnitus.  

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  The June 13, 2003, revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2013).

The Veteran filed his claim in April 2009 and has been assigned the maximum schedular rating for tinnitus.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.  As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Malaria

Service connection was initially granted for malaria in July 1969.  A 10 percent rating was awarded, effective from January 31, 1969, to January 30, 1970, and a zero percent (concompensable) rating was assigned from January 31, 1970.  

The Veteran later sought an increased rating for his malaria in April 2009.  See VA Form 21-3138.  He has asserted that he thinks he still suffers from malaria and was told "it never goes away."

On VA examination for malaria in May 2009, the Veteran related being treated in-service for malaria, and following his service separation having had good health, without colon symptoms.  Following the examination, the examining physician commented that the Veteran had neither residuals or malnutrition or vitamin deficiency.  His general appearance was described as normal.  The diagnosis was status post malaria.

The report of an August 2012 VA examination shows that the Veteran had been diagnosed with malaria, in January 1968.  The examiner added that the Veteran later became symptom free.  A diagnosis of malaria, inactive, was supplied.  The Veteran did not have either symptoms or residuals attributable to malaria.  

Malaria is rated under Diagnostic Code 6304, which gives a single, 100 percent disability rating for an active disease.  Note:  Residuals of the disease, such as liver or spleen damage, should be rated under the code appropriate for that body system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

The Veteran has been examined by the VA for malaria twice during his current claim.  Each examination found there were no residuals.  On each occasion he had no complaints and there were no positive findings concerning malaria.  As noted above, there were no clinical manifestations of malaria.  Under these circumstances, there is no basis on which a compensable evaluation may be assigned. 

The Veteran is competent to report symptoms he experiences, and the Board finds him to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he has acknowledged he has not had any attacks of malaria for many years and he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for malaria.

Extraschedular Considerations

While the Veteran has no residuals of malaria, the discussion above reflects that numerous symptoms of malaria are contemplated by the applicable rating criteria.  With regard to the tinnitus claim, the Veteran denies that his tinnitus has any impact on his ordinary conditions of daily life, including his ability to work and he has not related any symptoms that are not contemplated by the schedular criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for tinnitus is denied for the entire period on appeal.

A compensable rating for malaria is denied.  

REMAND

Further action on the claim for an increased rating for bilateral hearing loss on appeal is warranted.  As part of an April 2014 Appellant's Brief, the Veteran's accredited representative observed that the Veteran's hearing had become worse, and requested that he be afforded a "more current, through and contemporaneous examination."  It was further alleged that the Veteran's current hearing disorder caused an adverse impact on him socially, and also negatively affected his basic daily activities.  It was also argued that consideration of an extraschedular evaluation be undertaken.  

The Veteran was last afforded a VA audio examination in August 2012, almost two years ago.  At that time, there was no indication that his hearing loss had a negative effect on his "ordinary conditions of daily life, including [his] ability to work."  The allegations included as part of the April 2014 Appellant's Brief clearly suggest otherwise.  Given the representative's assertion of increased severity since the last examination, a new examination should be obtained on remand.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, The examiner should also discuss the effect of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  

2.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development action, as well as any other indicated development, has been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.

4.  Following completion of all indicated development, the RO/AMC should review and readjudicate the claim.  If, after development of the initial increased rating claim, the schedular criteria for an increased rating is not met, consider whether the claim should be referred for extraschedular consideration to the Under Secretary for Benefits or the Director, Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1).  The RO/AMC shall also issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


